UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6300



KIASI POWELL,

                                              Plaintiff - Appellant,

          versus


J. ELY, Corrections Officer; PAGE TRUE, War-
den; YVONNE ELSWICK, Assistant Warden of
Programs; J. ARMENTROUT, Assistant Warden of
Operations; M. SWINEY, CIRC/Program Assignment
Reviewer; J. BENTLEY, Treatment Program Super-
visor; RICHARD A. YOUNG, Regional Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-01-5-7)


Submitted:   April 27, 2001                   Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Kiasi Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kiasi Powell appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint for failure to state a claim upon which relief can be

granted pursuant to 28 U.S.C.A. § 1915A(b)(1) (West Supp. 2000).*

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Powell v. Ely, No. CA-01-5-7 (W.D. Va.

Jan. 12, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). We find, however, that the district court’s
order is a final, appealable order because no amendment can cure
the defect in Powell’s complaint. Id. at 1066-67.


                                 2